Citation Nr: 0112853	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-06 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This appeal arises from a rating decision of January 1999 
from the Newark, New Jersey, Regional Office (RO).

The veteran presented testimony at the RO in July 2000 before 
the undersigned Member of the Board of Veterans' Appeals 
(Board).


REMAND

The Board notes initially that, during the pendency of the 
veteran's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted, as Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This new statute amended and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims, and is applicable to 
claims pending at the time of its enactment, including the 
present claims before the Board.  

The veteran has indicated that he received a hearing 
evaluation with the predecessor agency to the Federal 
Aviation Administration, approximately four years following 
his release from active service.  The Pacific Region Office 
of the National Archives and Records Administration advised 
the veteran that it was possible that records related to that 
hearing evaluation are filed at the National Personnel 
Records Center (NPRC).  In August 1999, the RO sent an 
inquiry to the NPRC Civilian Personnel Records Section, but 
it was returned to the RO by the U.S. Postal Service due to 
an insufficient address.  We note that this request 
identified the records sought as Army records, and not 
records of the veteran's former employing agency.

The record does not show that any further attempts were made 
by the RO to obtain records from NPRC.  The veteran has 
attempted to obtain records related to this hearing 
evaluation from the NPRC Civilian Records Section, but he has 
been unsuccessful.  In a November 1999 statement, the veteran 
requested that the RO request the records.  However, the 
record does not indicate that a further attempt was made to 
obtain such records.  Since the veteran has requested that 
the RO attempt to obtain the Federal civilian records from 
the NPRC Civilian Records Section and the RO's previous 
attempt was returned due to a defective address, this case 
will be returned to the RO to again attempt to obtain such 
records.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).

The veteran's discharge documents note that he was trained as 
an aircraft mechanic, which is consistent with his claim of 
noise exposure while working on aircraft.  The report of an 
April 1998 Department of Veterans Affairs (VA) audiology 
examination notes the veteran denied that he had tinnitus.  
The clinical impression was that there was a mild to 
moderately severe sensorineural hearing loss on the right and 
a mild to moderate sensorineural hearing loss on the left.  
An April 1998 VA ear disease examination report notes 
diagnoses of tinnitus, by history, and bilateral 
sensorineural hearing loss.  These examination reports do not 
indicate the etiology of the veteran's hearing loss.

At the veteran's hearing, he submitted May 1999 private 
audiologic records which note that his left ear hearing loss 
may relate to his history of noise exposure during the Korean 
War.  Since the VA examination reports do not address the 
etiology of the veteran's hearing loss, yet the private 
audiological records note, at least as to the left ear, that 
the hearing loss was possibly due to inservice noise 
exposure, there is a conflict in the evidence as to the 
origin of the veteran's current hearing loss.  In addition, 
although the VA examination reports indicate the veteran did 
not have tinnitus, at his hearing before the undersigned the 
veteran testified that he did not understand what tinnitus 
was when he was asked, and said he currently has tinnitus.  
Accordingly, there is also a conflict in the evidence as to 
whether the veteran has tinnitus.  Therefore, this case will 
be returned to the RO for additional examination of the 
veteran.

As noted, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000 was enacted.  This 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims.  
Since this case is being returned to the RO for additional 
evidentiary development, the RO should ensure that any 
additional notice, evidentiary development, or other 
procedures that may be required by this new law are 
accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the NPRC 
Civilian Records Section provide 
applicable records of the predecessor 
agency of the Federal Aviation 
Administration related to any hearing 
evaluations conducted on the veteran when 
he was employed by that agency from 1958 
to 1963.  The RO should obtain any 
necessary authorizations for the release 
of such information from the veteran. 

2.  The RO should request that the 
veteran be scheduled for a VA ear disease 
and audiological evaluations.  All 
appropriate tests and studies should be 
conducted.  The examiner(s) should be 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's hearing loss is 
related to the claimed aircraft noise 
exposure in service in 1953 and 1954.  
The examiner(s) should also ascertain, if 
possible, whether the veteran has 
tinnitus.  If the veteran does have 
tinnitus, the examiner(s) should render 
an opinion as to whether it is at least 
as likely as not that it is due to the 
claimed aircraft noise exposure in 
service in 1953 and 1954.   The 
examiner(s) should present all findings, 
and the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder should be made available to the 
examiner(s) for review prior to 
evaluation of the veteran.  

3.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether service connection 
for bilateral hearing loss disability 
and/or tinnitus can be granted.  The RO 
should conduct any additional evidentiary 
development and/or comply with any 
additional procedures under the Veterans 
Claims Assistance Act of 2000 that may be 
deemed necessary.  

4.  If a decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be apprised of the 
applicable period of time within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


